DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 21 is objected to because of the following informalities:  Lines 10-11 recites “having a second color differs from the first color” which Examiner suggests amending to “having a second color that differs from the first color”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Line 7 recites “the uniform color associated with each of the plurality of reagent pads” which Examiner suggests amending to “uniform color for pixels associated with each of the plurality of reagent pads” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  Lines 8-9 recites “having a second color differs from the first color” which Examiner suggests amending to “having a second color that differs from the first color”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26-29, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the extent of the chemical reaction on each of the plurality of reagent pads" in Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of an extent of a chemical reaction on each of the plurality of reagent pads or a chemical reaction on each of the plurality of reagent pads.  Examiner suggests amending to “an extent of a chemical reaction on each of the plurality of reagent pads” and has interpreted the limitation as such.
Claim 26 depends on claim 5, which is canceled, thus, it is unclear as to the entire scope of the claim.  Examiner suggests amending claim 26 to depend on claim 25 and has interpreted the limitation in claim 26 as such.
Claims 27-29 are dependent on claim 26 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 39 depends on claim 18, which is canceled, thus, it is unclear as to the entire scope of the claim.  Examiner suggests amending claim 39 to depend on claim 38 and has interpreted the limitation in claim 39 as such.
Claim 40 recites the limitation “the second colored reference element" in Lines 10-11.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a second colored reference element, only a plurality of colored reference elements, a first colored reference element, and a colored reference element.  Examiner suggests amending the limitation “a colored reference element” in Line 8 to “a second colored reference element” and has interpreted the limitation as such.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-19 of U.S. Patent No. 10,991,096. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of the application claims 21 and 40 are to be found in patent claims 1 and 19, respectively, (as the application claims 21 and 40 fully encompasses patent claims 1 and 19, respectively).  The difference between the application claims 21 and 40 and the patent claims 1 and 19, respectively, lies in the fact that the patent claims include more elements and are thus more specific.  Thus the invention of claims 1 and 19 of the patent is in effect a “species” of the “generic” invention of the application claims 21 and 40, respectively.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 21 and 40  are anticipated by claims 1 and 19, respectively, of the patent, they are not patentably distinct from claims 1 and 19 of the patent.
With regards to claims 22-31, 33-36, and 38-39, they are met by claims 2-12, 13-16, and 17-18, respectively, of U.S. Patent 10,991,096.
With regards to claims 32 and 37, they are met by claim 1 of U.S. Patent 10,991,096.
Claims 21, 22, 25, 26, 35, 36, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 15, 16, and 20 of U.S. Patent No. 11,087,467. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regards to claims 21 and 40, they are met by claims 1 and 20, respectively, of U.S. Patent 11,087,467 (where “using the differing shades of the plurality of colored reference elements to determine local illumination conditions” necessarily includes identifying the reagent pad, a first colored reference element, and a second colored reference element to determine local illumination conditions and where “generating a correction factor based on the determined local illumination conditions; using the correction factor and an analysis of a depiction of the plurality of colored test reagent pads in the image to determine an extent of a chemical reaction on the reagent” necessarily includes using the first colored reference element and the second colored reference element to determine an extent of a chemical reaction on the reagent pad irrespective of local illumination conditions).
With regards to claim 22, it is met by claim 1 of U.S. Patent 11,087,467.
With regards to claim 25, it is met by claim 7 of U.S. Patent 11,087,467.
With regards to claim 26, it is met by claim 8 of U.S. Patent 11,087,467.
With regards to claim 35, it is met by claim 15 of U.S. Patent 11,087,467.
With regards to claim 36, it is met by claim 16 of U.S. Patent 11,087,467.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,559,081.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regards to claim 40, it is met by claim 8 of U.S. Patent 10,559,081 (where to determine, based on the at least two colored calibration elements per color, local illumination parameters, it necessarily requires receiving from the capturing device the image of the dipstick or reagent pad, and where to interpret the one or more colored test reagents of the dipstick based on the normalized illumination and the plurality of colored calibration elements of the calibration surface, it necessarily requires identifying in the image, the reagent pad, first and second color reference elements, and using the first and second colored reference elements to determine an extent of a chemical reaction on the reagent pad).
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,559,081 in view of Chen et al. (US 2012/0063652). 
With regards to claim 21, most of the limitations are met by claim 20 of U.S. Patent 10,559,081 (where to determine, based on the at least two colored calibration elements per color, local illumination parameters, it necessarily requires receiving from the capturing device the image of the dipstick or reagent pad, and where to interpret the one or more colored test reagents of the dipstick based on the normalized illumination and the plurality of colored calibration elements of the calibration surface, it necessarily requires identifying in the image, the reagent pad, first and second color reference elements, and using the first and second colored reference elements to determine an extent of a chemical reaction on the reagent pad), except that claim 21 of the instant application recites providing the data based on the extent of the chemical reaction.  However, Chen et al. discloses determining an extent of a chemical reaction on a reagent pad and then providing the data based on the extent of the chemical reaction in order to allow users to see the results (Para. 0029 lines 3-6, 0053 lines 1-6, 0061 lines 1-9, "user device" "displayed" "e-mail").  Thus, it would have been obvious for one of ordinary skill in the art to modify U.S. Patent 10,559,081 to include providing data based on the extent of the chemical reaction (interpretation of the one of more colored test reagents of the dipstick) as taught by Chen et al. in order to allow users to see the results. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 25, 26, 28-31, 35-37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papautsky et al. (US 2015/0055134).
With regards to claim 21, Papautsky et al. discloses a non-transitory computer readable medium containing instructions that, when executed by at least one processor, cause the at least one processor to carry out a method for analyzing visible chemical reactions (Para. 0047 lines 1-18, "memory" "processors"), the method comprising: 
receiving from an image sensor associated with a mobile communications device an image of a reagent pad in proximity to a colorized surface having a plurality of colored reference elements designed to be used together to determine an extent of a reaction on the reagent pad (Para. 0028 lines 1-5, 0032 lines 1-7, "test assay" "reference chart"); 
identifying in the image the reagent pad (Para. 0028 lines 1-10, 0035 lines 2-3, 0042 lines 1-4, "test assay"); 
identifying in the image a first colored reference element having a first color (Para. 0032 lines 7-15, 0044 lines 1-24, "one reference area"); 
identifying in the image a second colored reference element having a second color differs from the first color (Para. 0032 lines 7-15, 0044 lines 1-24, where the intensity of each of a plurality of reference areas are measured and thus identified, where each reference area is of a different color); 
using the first colored reference element and the second colored reference element to determine an extent of a chemical reaction on the reagent pad irrespective of local illumination conditions (Para. 0028 lines 1-13, 0042 lines 1-4, 0044 lines 11-24, Fig. 1, "correct the test assay data point" "assay parameter"); and 
providing data based on the extent of the chemical reaction (Para. 0028 lines 12-13, 0060 lines 8-12, "identify" "results").  
With regards to claim 22, Papautsky et al. discloses the non-transitory computer readable medium of claim 21, wherein the method further includes: 
identifying illumination parameters indicative of the local illumination conditions, based on the plurality of colored reference elements (Para. 0044 lines 1-24, "ambient light compensation"); and 
determining the extent of the chemical reaction on the reagent pad irrespective of local illumination conditions based on the identified illumination parameters (Para. 0028 lines 1-13, 0042 lines 1-4, 0044 lines 11-24, Fig. 1, "correct the test assay data point" "assay parameter").  
With regards to claim 23, Papautsky et al. discloses the non-transitory computer readable medium product of claim 21, wherein the method further includes:   
calculating a normalized reagent test color based on the first colored reference element and the second colored reference element (Para. 0028 lines 8-9, 0044 lines 11-24, "correct the test assay point"); and 
determining the extent of the chemical reaction on the reagent pad irrespective of local illumination conditions based on the normalized reagent test color (Para. 0028 lines 1-13, 0042 lines 1-4, 0044 lines 11-24, Fig. 1, "correct the test assay data point" "assay parameter").                         
With regards to claim 25, Papautsky et al. discloses the non-transitory computer readable medium of claim 21, wherein the reagent pad is located on a dipstick (Fig. 2 element 12).  
With regards to claim 26, Papautsky et al. discloses the non-transitory computer readable medium of claim 5, wherein the dipstick includes a plurality of reagent pads, and the colorized surface depicted in the image includes a plurality of pairs of colored reference elements (Fig. 2 element 12 and elements 130a-130l).  
With regards to claim 28, Papautsky et al. discloses the non-transitory computer readable medium of claim 26, wherein the colorized surface depicted in the image includes at least ten pairs of colored reference elements (Fig. 2 elements 130a-130l, where at least ten pairs can be made from the colored reference elements 130a-130l). 
With regards to claim 29, Papautsky et al. discloses the non-transitory computer readable medium of claim 26, wherein the method further comprises analyzing relations among a plurality of colored test reagents using a coordinate system (Para. 0041 lines 1-21, "standardized curves" "plurality of colorimetric assays").  
With regards to claim 30, Papautsky et al. discloses the non-transitory computer readable medium of claim 21, wherein the reagent pad is configured for use in urinalysis (Para. 0054 lines 1-2, "urine glucose test strip").  
With regards to claim 31, Papautsky et al. discloses the non-transitory computer readable medium of claim 21, wherein the provided data based on the extent of the chemical reaction is medical data associated with a plurality of differing urinary properties (Para. 0046 lines 1-17, 0054 lines 1-2, "urine glucose test strip").  
With regards to claim 35, Papautsky et al. discloses the non-transitory computer readable medium of claim 21, wherein the at least one processor includes a processor within the mobile communications device (Para. 0047 lines 1-18, "processor" "mobile phone").  
With regards to claim 36, Papautsky et al. discloses the non-transitory computer readable medium of claim 21, wherein the at least one processor includes a server remote from the mobile communications device (Para. 0034 lines 12-13, "server"). 
With regards to claim 37, Papautsky et al. discloses the non-transitory computer readable medium of claim 21, wherein the first and the second colored reference elements of a pair of colored reference elements of the plurality of colored reference elements share substantially a same color (Para. 0032 lines 11-15, "grayscale regions").  
With regards to claim 40, it recites the functions of the non-transitory computer readable medium of claim 21 as a process.  Thus, the analysis in rejecting claim 21 is equally applicable to claim 40.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 27, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Papautsky et al. (US 2015/0055134) in view of Chen et al. (US 2012/0063652).
With regards to 24, Papautsky et al. discloses the non-transitory computer readable medium product of claim 23, wherein the image includes a depiction of a plurality of reagent pads (Fig. 2 element 12).
Papautsky et al. does not explicitly teach wherein the method further includes: using the normalized reagent test color to determine a uniform color for pixels associated with each of the plurality of reagent pads; and determining the extent of the chemical reaction on each of the plurality of reagent pads based on the uniform color associated with each of the plurality of reagent pads.  
However, Chen et al. discloses the concept of a test strip including a plurality of reagent pads and determining the extent of the chemical reaction on each of the plurality of reagent pads in order to obtain results of different chemical reactions from each test pad at one time and display a summary of the results to a user (Para. 0003 lines 1-11, 0050 lines 1-6, 0052 lines 1-7, 0053 lines 1-6, "test pads").  Thus, Papautsky et al. would be modified to determine the extent of the chemical reaction on each of the plurality of reagent pads in the image, where the ambient lighting correction curve formula normalizes the reagent pad color to a uniform (or normalized) color and is used in each determination to correct each color of each of the plurality of reagent pads to a uniform color (or normalized color) and determine the extent of the chemical reaction on each of the plurality of reagent pads.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of determining the extent of the chemical reaction on each of the plurality of reagent pads as taught by Chen et al. into the non-transitory computer readable medium of Papautsky et al.  The motivation for this would be to allow for obtaining multiple results of a plurality of reagent pads at a time.
With regards to 27, Papautsky et al. discloses the non-transitory computer readable medium of claim 26, wherein the method further comprises calculating a first normalized color for a first reagent pad using at least one of the plurality of pairs of colored reference elements (Para. 0028 lines 8-9, 0044 lines 11-24, "correct the test assay point").
Papautsky et al. does not explicitly teach calculating a second normalized color for a second reagent pad using at least one other of the plurality of pairs of colored reference elements.  
However, Chen et al. discloses the concept of a test strip including a plurality of reagent pads and performing the method on each reagent pad in order to obtain results of different chemical reactions from each test pad at one time and display a summary of the results to a user (Para. 0003 lines 1-11, 0050 lines 1-6, 0052 lines 1-7, 0053 lines 1-6, "test pads").  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of performing the method on each reagent pad as taught by Chen et al. into the non-transitory computer readable medium of Papautsky et al.  Thus, Papautsky et al. would be modified to perform the method on each reagent pad and calculate a second normalized color for a second reagent pad using one other of the plurality of pairs of colored reference elements (where each colored reference element is used to perform normalization and thus one other of the plurality of pairs of colored reference element is used).  The motivation for this would be to allow for obtaining multiple results of a plurality of reagent pads at a time.
With regards to 32, Papautsky et al. discloses the non-transitory computer readable medium of claim 21.
Papautsky et al. does not explicitly teach wherein providing the data based on the extent of the chemical reaction includes causing the mobile communications device to provide the data.  
However, Chen et al. discloses determining an extent of a chemical reaction on a reagent pad and causing a mobile communications device to provide data based on the extent of the chemical reaction in order to provide users with information of the results (Para. 0029 lines 3-6, 0053 lines 1-6, 0061 lines 1-9, "user device" "displayed" "e-mail").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the technique of causing a mobile communications device to provide data based on the extent of the chemical reaction as taught by Chen et al. into the non-transitory computer readable medium of Papautsky et al.  The motivation for this would be to provide users with information of the results.
With regards to 33, the combination of Papautsky et al. and Chen et al. discloses the non-transitory computer readable medium of claim 32, wherein causing the mobile communications device to provide the data includes causing the mobile communications device to transmit the data to a medical entity associated with a user of the mobile communications device (Chen et al.: Para. 0029 lines 3-6, 0061 lines 1-9, "e-mail").  
With regards to 34, the combination of Papautsky et al. and Chen et al. discloses the non-transitory computer readable medium of claim 32, wherein causing the mobile communications device to provide the data includes causing the mobile communications device to display the data on a screen associated with the mobile communications device (Chen et al.: Para. 0029 lines 3-6, 0053 lines 1-6, "displayed"). 
 Claim(s) 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Papautsky et al. (US 2015/0055134) in view of Polwart (WO 2012/131386).
With regards to claim 38, Papautsky et al. discloses the non-transitory computer readable medium of claim 21, wherein the method further comprises: 
Papautsky et al. does not explicitly teach identifying in the image, at least one position marker distinguished from the plurality of colored reference elements; analyzing the image using the at least one position marker to determine that an orientation of the reagent pad is an undesired orientation; and in response to the determination that the orientation of the reagent pad is an undesired orientation, providing a notification to a user.  
However, Polwart et al. discloses identifying in the image, a position marker distinguished from the colored reference elements, analyzing the image using the position marker to determine that an orientation of the reagent pad is an undesired orientation, and in response, notifying the user (Page 22 lines 8-17, "guide marks") in order to obtain images that are suitable for processing (Page 22 lines 6-10, "suitable image").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the technique of identifying in the image, a position marker distinguished from the colored reference elements, analyzing the image using the position marker to determine that an orientation of the reagent pad is an undesired orientation, and in response, notifying the user as taught by Polwart et al. into the non-transitory computer readable medium of Papautsky et al.  The motivation for this would be to obtain images that are suitable for use.
With regards to claim 39, the combination of Papautsky et al. and Polwart discloses the non-transitory computer readable medium of claim 18, wherein the at least one position marker has a color that differs from the first and second colors (Polwart et al.: Page 22 lines 8-17, "red").

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662